Citation Nr: 1021121	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-23 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange.

2.  Entitlement to an effective date for an award of service 
connection for anxiety disorder, prior to August 26, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for anxiety disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
prostate cancer.  In addition, the RO granted service 
connection for anxiety disorder, and assigned a 10 percent 
evaluation for it, effective August 26, 2004.  The Veteran 
disagreed with the denial of service connection, the 
effective date of the grant of service connection for anxiety 
disorder, and the evaluation assigned by the RO for it.  A 
May 2007 rating decision denied the Veteran's claim for an 
earlier effective date for the award of service connection 
for anxiety disorder.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for 
prostate cancer.  The record establishes the Veteran was 
found to have prostate cancer in 2005.  He claims he was 
exposed to Agent Orange while serving as an air policeman at 
Eglin Air Force Base.  The Department of Defense has 
confirmed that Agent Orange was used at Eglin Air Force Base, 
including during the period while the Veteran was stationed 
there.  There was a two square mile testing area from 1962 to 
1968.  However, there is no regulatory or statutory 
presumption of exposure to Agent Orange in areas other than 
Vietnam; rather, actual exposure must be established.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2009).  Thus, additional 
development is necessary.

By rating decision dated December 1979, the RO denied the 
Veteran's claim for service connection for a psychiatric 
disability.  He did not perfect an appeal of this 
determination.  With respect to the claim for an effective 
date for the award of service connection for anxiety disorder 
prior to August 26, 2004, the Veteran now argues there was 
CUE in the December 1979 decision.  This matter has not been 
adjudicated by the RO, and is inextricably intertwined with 
the claim for an earlier effective date.

Finally, the Veteran claims a higher rating should be 
assigned for his anxiety disorder.  During the hearing before 
the undersigned, the Veteran testified he had been seen at a 
VA outpatient treatment clinic in 2008 for his psychiatric 
disability.  He added he continues to receive medication.  He 
asserted his psychiatric disability had increased in 
severity.  The United States United States Court of Appeals 
for Veterans Claims has held that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this 
case, the most recent VA psychiatric examination was 
conducted in October 2006, nearly four years ago.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should adjudicate the 
claim of CUE in the December 1979 rating 
decision.  This issue should only be 
returned to the Board if a timely notice 
of disagreement and a properly perfected 
appeal are submitted. 

2.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, both VA and private, 
from whom he has received treatment for 
his anxiety disorder since 2006.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran which are not duplicates of those 
already contained in the claims file.

3.  The RO/AMC should contact the Veteran 
and request he furnish specific 
information concerning his alleged 
exposure to Agent Orange while at Eglin 
Air Force Base.  He should be advised to 
provide the dates he was exposed, and how 
he was exposed.

4.  Thereafter, if sufficient information 
is provided, request the U.S. Army Joint 
Services Records Research Center (JSRRC) 
or other appropriate source attempt to 
corroborate the Veteran's claimed 
exposure to Agent Orange.

5.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his anxiety 
disorder.  The examiner should describe 
all symptoms related to his anxiety 
disorder in detail, and indicate how the 
symptoms affect his social and industrial 
capacity, to include the assignment of a 
Global Assessment of Functioning score.  
All necessary tests should be performed.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.

6.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


